Citation Nr: 1617892	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for residuals of a fractured zygomatic arch.

2. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

3. Entitlement to service connection for a low back disability.

4. Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability.

5. Entitlement to service connection for a left hip disability.

6. Whether new and material evidence has been received to reopen a claim of service connection for a left ankle disability.

7. Entitlement to service connection for a left ankle disability.

8. Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss disability.

9. Entitlement to service connection for bilateral hearing loss disability.

10. Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

11. Entitlement to service connection for tinnitus.

12. Entitlement to service connection for a left knee disability, to include whether new and material evidence is required to reopen a previously denied claim for left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a noncompensable (0 percent) disability rating for residuals of fractured zygomatic arch and declined to reopen previously denied claims of service connection for disabilities of the left knee, low back, left ankle, left hip, bilateral hearing loss, and tinnitus.

The issues of entitlement to service connection for a low back disability, entitlement to service connection for a left hip disability, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a left knee disability, to include whether new and material evidence is required to reopen such a claim, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's residuals of a fractured zygomatic arch are shown to include frequent headaches.

2. An unappealed rating decision in June 2005 denied service connection for disabilities of the low back, left ankle, left hip, bilateral hearing loss, and tinnitus.

3. Evidence received with respect to the Veteran's claims of service connection for disabilities of the low back, left ankle, left hip, bilateral hearing loss, and tinnitus was not previously considered and pertains to the basis of the previous denial.

4. A left ankle disability is not currently shown.

5. Tinnitus is shown to have had its onset in service.


CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for fractured zygomatic arch have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20, 4.31, 4.71a, Diagnostic Code 5296 (2015).

2. The criteria for entitlement to a separate disability rating for headaches resulting from fractured zygomatic arch have been met effective November 30, 2009.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.310 (2015).

3. The June 2005 rating decision denying service connection for disabilities of the low back, left ankle, left hip, bilateral hearing loss, and tinnitus is final.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4. Evidence submitted since the June 2005 rating decision with respect to the claims of service connection for disabilities of the low back, left ankle, left hip, bilateral hearing loss, and tinnitus is new and material and the claims are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5. The criteria for service connection a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

6. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In December 2009, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2010 and June 2012 with an addendum opinion obtained in August 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's residuals of a fractured zygomatic arch have been consistent throughout the appeals period and staged ratings are not warranted.

Fractured Zygomatic Arch Residuals

The Veteran sustained a fracture of the right zygomatic arch (cheek bone) as a result of a blow to the face while playing basketball in service.  He underwent surgery for the condition in service and has been service-connected at a 0 percent (noncompensable) rate since service separation.  He applied for an increased disability rating in a document received on November 30, 2009.  

The July 2010 VA examination noted that the Veteran's current symptoms related to the disability were frequent headaches, which increased due to the demands of his job, particularly bending and lifting.  The Veteran did not experience seizures or dizziness related to the disability and there was no evidence of motor impairment, sensory impairment, or impairment of the peripheral or autonomic systems.  The Veteran's senses of vision, smell, and taste were not affected and X-rays of the face were reported as normal.  The Veteran described his headaches as causing excruciating pain several times a week and he sought relief through use of over the counter medication.  There was no evidence of any resulting deformity or other physical manifestation of the fracture and no evidence of any cognitive impairment.

The Veteran's residuals of fractured zygomatic arch are currently rated using Diagnostic Code 5296, for loss of part of the skull, which grants a 10 percent disability rating where there is a loss of bone smaller than the size of a 25-cent piece, or 0.716 square inches.  While these rating criteria are not a perfect match for the Veteran's service-connected disability, there are no rating criteria or Diagnostic Codes which specifically address injuries to the zygomatic arch or cheek bone.  The Diagnostic Codes relating to loss of sense of smell and loss of sense of taste are not applicable here, and arthritis in the region of the fracture has not been demonstrated.
 
Based on a review of the evidence, the Veteran is not shown to have a compensable disability specifically related to the fracture of the right zygomatic arch.  As noted, the Diagnostic Code applied by analogy, Diagnostic Code 5296, requires a loss of a part of the skull.  The Veteran sustained a fracture to the zygomatic arch, one of the bones of the skull, but is not shown to have any bone loss as a result.  As such, entitlement to a compensable disability rating for the fracture itself is denied.  38 C.F.R. § 4.71a.

However, the July 2010 VA examination and opinion clearly defined the Veteran's recurrent headaches as a residual of the fracture of the right zygomatic arch.  As such, entitlement to service connection for headaches as a result of the fracture of the zygomatic arch is shown and should be granted as of the date of claim, November 30, 2009.  38 C.F.R. §§ 3.303, 3.310.  The question of the disability rating to be assigned cannot be resolved by the Board and will require a VA examination with specific consideration of the manifestations of headaches and the applicable rating criteria.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

At the time of the June 2005 rating decision, the evidence considered in adjudicating the Veteran's claims consisted of his service treatment records and the report of examination of May 2005 discussing the Veteran's service-connected disability of fractured zygomatic arch.  The claims of service connection for low back disability, left hip disability, left ankle disability, and bilateral hearing loss, and tinnitus were denied because there was no evidence of any current disability with respect to these claims.

The Veteran did not file a notice of disagreement with the June 2005 rating decision and did not submit any material evidence with respect to any of the claims denied within one year.  As such, the June 2005 rating decision became final and new and material evidence is required with respect to each claim in order for that claim to be reopened.  38 C.F.R. § 3.156.

Evidence received since the June 2005 rating decision includes medical treatment records from VA showing evidence of bilateral hearing loss and tinnitus, low back disability and possible symptoms in the Veteran's left hip, as well as a June 2012 VA examination report with respect to both bilateral hearing loss and tinnitus and the Veteran's left ankle disability.  This evidence was not previously before VA adjudicators and was not considered in rendering the June 2005 rating decision.  Moreover, these records pertain to the question of whether the Veteran has a current disability of the low back, left ankle, left hip, or bilateral hearing loss and tinnitus.  As such, these documents are both new and material and relate to the basis for the previous denial.  The requirement for new and material evidence having been met, the claims are reopened.  38 C.F.R. § 3.156.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

Left Ankle

The Veteran's service treatment records show that he sustained a sprained left ankle in June 1990 while playing basketball.  At the time, he was treated for pain on weight bearing and occasional swelling with an ace bandage and painkillers.  There is no other reference to left ankle disability in service.

At the June 2012 VA examination, the Veteran reported that he had an ankle sprain in service which was treated and resolved without sequelae.  He had no complaints with respect to his left ankle and no current symptoms, to include pain, locking, swelling, heat, redness, clicking, popping, or giving way.  He did not take any medication for his ankle and did not require an ankle brace; walking and standing were not affected by any ankle disability.  On examination, the Veteran had full range of motion in the left ankle with no objective evidence of pain.  The VA examiner offered the opinion that the Veteran's left ankle injury in service had been treated and had resolved without sequelae.  There was no evidence of any current ankle disability.

Based on the evidence of record, which shows that the Veteran does not have a current left ankle disability, the claim of service connection must be denied.  While the record does show that the Veteran sustained an injury in service, there is no evidence that there are any residuals of this injury which have been manifested at any point during the appellate period.  Without a current disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
Tinnitus

The Veteran's service treatment records show that he was treated for otitis media in his left ear in November 1990.  At that time, he reported that he could not hear out of his left ear and that he had tinnitus in that ear as well.  The provider noted that the Veteran worked in a noisy environment.

In August 2010, the Veteran was seen for an audiological evaluation based on complaints of bilateral hearing loss and tinnitus.  At the June 2012 VA examination, the Veteran reported recurrent tinnitus which began during active duty with no specific event prompting the onset.  In an addendum provided after the examination, the VA examiner expressed the opinion that the Veteran's bilateral hearing loss and tinnitus were not related to this military service.

After considering all of the evidence of record, the Board finds that service connection for tinnitus is warranted.  Although the VA examiner expressed the opinion that bilateral hearing loss and tinnitus were not related to service, the examiner also reported that the Veteran gave a history of onset of symptoms in service.  Further, the November 1990 service treatment record includes a complaint of tinnitus.  Tinnitus is a disability for which the Veteran is uniquely qualified to offer evidence as to its existence and time of onset and the Board finds that the Veteran's statements as to those matters is competent and credible and supported by the evidence of record.  Service connection for tinnitus is granted.

ORDER

Entitlement to a compensable disability rating for fracture of the right zygomatic arch is denied.

Entitlement to service connection for headaches as a residual of the fractured right zygomatic arch is granted as of November 30, 2009.

New and material evidence having been received, the claim of service connection for a low back disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for bilateral hearing loss is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for tinnitus is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left hip disability is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim of service connection for a left ankle disability is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

With respect to the claims reopened above for which a decision has not been issued, additional development is required.  VA treatment records from July 2010 and February 2013 show that the Veteran has both degenerative joint disease and degenerative disc disease in his low back.  In addition, these records indicate that there may be evidence of limited range of motion or limited strength in the Veteran's hips.  However, despite this evidence and the evidence of a low back injury in service, the Veteran has not been afforded a VA examination.

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The low threshold standard having been met in this case, a VA examination to address the Veteran's reopened claims of low back and left hip disabilities is needed on remand.

The Veteran was afforded a VA examination in June 2012 that yielded a negative nexus opinion, based on normal hearing at the time of separation from active duty service.  However, the Board finds that examination to be inadequate in that it did not address the evidence of hearing loss shown in military reserve records in January 1998 and did not address the Veteran's history of noise exposure both in service and since service separation.  The Veteran should be afforded a new VA examination which addresses these issues on remand.

Also, the Board notes that on both the November 2009 claim to reopen the issues on appeal and on the VA Form 9 filed in September 2010, the Veteran referred to attached private medical records which would help to substantiate his claim.  The electronic claims file, to include both the VBMS and the Virtual VA components, do not contain any private medical records with respect to any of the issues on appeal.  The Veteran should be asked to resubmit the records so that they can be considered in adjudicating the claims.

Finally, the June 2005 rating decision denied service connection for a left knee disability based on a determination that it was not demonstrated that the Veteran was on active duty for training status when the left knee injury was incurred.  In May 2015 a document identified as a "military personnel record" was added to the electronic file.  This document, a printout of several pages entitled "Veterans Information Solution" indicated that it included information regarding the Veteran's military history, payments for service, and other relevant documents, to potentially include periods of active duty service as part of a National Guard or Reserve unit.  Unfortunately, this document contains only the relevant headings for information and hyperlinks to access the actual information electronically.  Inasmuch as the document has been scanned or uploaded into the VA electronic claims file, the hyperlinks cannot be used by the Board to access the information.

As noted, the claim of service connection for left knee disability was previously denied.  Normally, new and material evidence would be required to reopen a previously denied claim, and that evidence would need to address the reason for the previous denial, in this case by demonstrating that the Veteran was on active duty for training status at the time of the left knee injury.  It is possible that the information accessible by way of the hyperlinks would constitute new and material evidence.  Alternatively, the information may include relevant service records which were in existence at the time of the June 2005 denial but were not a part of the record considered by VA.  If so, the inclusion of such records in the electronics claim file would remove the requirement for new and material evidence, as explained in 38 C.F.R. § 3.156(c).  The Board has no way of knowing and, as a result, cannot determine whether new and material evidence has been submitted or whether the need for new and material evidence even exists.  On remand, the RO/AMC shall access the "Veterans Information Solution" page relevant to the Veteran and shall print and scan all documents and information accessed via the hyperlinks on that page.  At that time, the claim shall be reconsidered, to include a determination as to whether additional service department records have been received pursuant to 38 C.F.R. § 3.156(c) and whether any of the information satisfies any remaining requirement for new and material evidence.



Accordingly, the case is REMANDED for the following action:

1. First, access the Veteran Information Solutions page for the Veteran and obtain a printed copy of all records, data, and other information pertaining to the Veteran that is accessible via hyperlink.  The printed copies of all such records and information should be scanned and uploaded to the electronic claims.

2. Then, review the information contained in the records accessed via hyperlink and determine whether they constitute additional service department records under 38 C.F.R. § 3.156(c).  If not, then consider whether they contain new and material evidence with respect to the dates of the Veteran's active duty for training service with respect to the left knee claim.

After retrieving and reviewing the outstanding records and information, readjudicate the Veteran's claim of service connection for left knee disability.  The decision rendered should address the possibilities of both additional service department records and/or the claim to reopen based on provision of new and material evidence.

3. Request that the Veteran either submit any relevant private treatment records (to specifically include copies of the records submitted in November 2009 and September 2010 which are not currently in the electronic claims file) or provide VA with the necessary signed release forms to obtain those records so that they might be considered in adjudicating the claims on appeal.

4. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that any current disability of the low back, to include degenerative joint disease and degenerative disc disease, and any current disability of the left hip were incurred in active duty military service, to include as related to the complaints of back and hip pain in service in 1979 and 1980.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

5. Afford the Veteran an appropriate VA audiological examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current bilateral hearing loss was incurred in military service, to include as a result of hazardous noise exposure therein.  In addressing the noise exposure in service, the examiner should consider all of the audiograms of record in service as well as all records related to the Veteran's reserve service, to include any obtained pursuant to the development above.  The examiner should obtain the Veteran a history of his exposure to noise in service, during reserve service, and outside of service, to include any employment after service, as well as his use of hearing protection in all situations.  The examiner should specifically address the significance, if any, of the January 1998 reserve record showing high frequency hearing loss.  The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


